           Case 3:19-cv-01975-SB   Document 52   Filed 11/29/20   Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON




DORI YATES, CLAUDIA
STRICKLAND, and LINDA NEWTON,
as individuals,


                                                    No. 3:19-cv-01975-SB


                     Plaintiffs,                    ORDER

      v.


AMERICAN FEDERATION OF
TEACHERS, AFL-CIO; AFT-OREGON;
HILLSBORO CLASSIFIED UNITED,
AFT LOCAL 4761, labor organizations;
and HILLSBORO UNIFIED SCHOOL
DISTRICT, a public school district,

                     Defendants.
         Case 3:19-cv-01975-SB          Document 52        Filed 11/29/20     Page 2 of 2




HERNÁNDEZ, District Judge:

       Magistrate Judge Beckerman issued a Findings and Recommendation [50] on October 19,

2020 in which she recommends that the Court grant Defendants’ motion for summary judgment

and deny Plaintiffs’ motion for summary judgment. The matter is now before the Court pursuant

to 28 U.S.C. § 636(b)(1)(B) and Federal Rule of Civil Procedure 72(b).

       Because no objections to the Magistrate Judge’s Findings and Recommendation were

timely filed, the Court is relieved of its obligation to review the record de novo. United States v.

Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc); see also United States v.

Bernhardt, 840 F.2d 1441, 1444 (9th Cir. 1988) (de novo review required only for portions of

Magistrate Judge’s report to which objections have been made). Having reviewed the legal

principles de novo, the Court finds no error.

                                          CONCLUSION

       The Court ADOPTS Magistrate Judge Beckerman’s Findings and Recommendation [50].

Accordingly, Defendants’ motion for summary judgment [35] is GRANTED and Plaintiffs’

motion for summary judgment is DENIED [34].

       IT IS SO ORDERED.



                 November 29, 2020
       DATED: __________________________.




                                                      MARCO A. HERNÁNDEZ
                                                      United States District Judge
